EXHIBIT 10.1

 

GENTHERM INCORPORATED

2013 Equity Incentive Plan

 

Restricted Stock Award Agreement


Gentherm Incorporated, a Michigan corporation (the “Corporation”), as permitted
by the Gentherm Incorporated 2013 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), a restricted stock
award as described herein, subject to the terms and conditions of the Plan and
this Restricted Stock Award Agreement (“Agreement”).

Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan.  

1.Notice of Restricted Stock Award.  

Participant:

 

 

Grant Date:

 

 

Number of Shares of Restricted Stock in Award:

 

 

2.Grant of Restricted Stock Award.  The Corporation hereby grants to the
Participant, as of the Grant Date, the number of shares of restricted stock
(“Restricted Stock”) described in the table above.  

3.Vesting.  

(a)Service Based Vesting. Subject to the Participant’s continued service with
the Corporation or its Subsidiaries, the Restricted Stock shall become vested on
the date that is 18 months from the Grant Date.

(b)Vesting Upon Termination.  If your employment is terminated by the
Corporation without “Cause” (as defined below) or by you for “Good Reason” (as
defined below), and subject to the notice and release requirements described
below, the Restricted Stock shall immediately vest upon the date of your
employment termination (the date of such earlier of vesting under Section 3(a)
or (b), is referred to herein as the “Vesting Date”).

Your right to receive Restricted Stock under this Section 3(b) is conditioned
upon your signing and delivering to the Corporation, and there becoming
irrevocable, within 30 days after your employment termination date, a general
release of claims, in form and substance reasonably acceptable to the
Corporation, by which you release the Corporation from any claim arising from
your employment by, or termination of employment with, the Corporation, in
consideration for the receipt of Restricted Stock. The Restricted Stock

--------------------------------------------------------------------------------

that vests under this Section 3(b) shall be forfeited unless the general release
becomes effective and irrevocable on or before the 30th day following your
employment termination date.

(c)Cause.  “Cause” means your: (i) engaging in any act that constitutes serious
misconduct, theft, fraud, material misrepresentation, serious dereliction of
fiduciary obligations or duty of loyalty to the Corporation; (ii) conviction of
a felony, or a plea of guilty or nolo contendere to a felony charge or any
criminal act involving moral turpitude or which in the reasonable opinion of the
Board of Directors of the Corporation (the “Board”) brings you, the Board, the
Corporation or any affiliate into disrepute; (iii) neglect of or negligent
performance of your employment duties; (iv) willful, unauthorized disclosure of
material confidential information belonging to the Corporation, or entrusted to
the Corporation by a client, customer, or other third party; (v) repeatedly
being under the influence of drugs or alcohol (other than prescription medicine
or other medically related drugs to the extent that they are taken in accordance
with their directions) during the performance of your employment duties, or,
while under the influence of such drugs or alcohol, engaging in grossly
inappropriate conduct during the performance of your employment duties; (vi)
repeated failure to comply with the lawful directions of your superior that are
not inconsistent with the terms of your employment; (vii) any material failure
to comply with the Corporation's written policies or rules; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Corporation or any
affiliate into disrepute. In order for the Corporation to terminate your
employment for Cause under any of clauses (iii), (v), (vi) or (vii) in the
preceding sentence, the Corporation must provide you with written notice of its
intention to terminate employment for Cause and describing the acts or omissions
upon which such termination for Cause is based, and you will be provided a
30-day period from the date of such notice within which to cure or correct such
acts or omissions if they are reasonably susceptible of cure or correction.

(d)Good Reason. “Good Reason” means (i) the occurrence of a material diminution
in Participant’s authority, duties, or responsibilities without Participant’s
consent (other than temporarily while the Participant is physically or mentally
incapacitated or as required by applicable law); (ii) a material adverse change
in the reporting structure applicable to the Participant; (iii) a relocation of
the Participant's principal place of employment by more than 50 miles; or (iv) a
material reduction in the Participant’s aggregate base salary and target bonus
(other than a general reduction that affects all similarly situated executives
in substantially the same proportions).

4.Termination Of Services; Forfeiture.  Notwithstanding any other provision of
this Agreement:

(a)Termination for Any Reason.  Any unvested shares of Restricted Stock subject
to this Award shall be immediately canceled and forfeited if the Participant’s
continued service with the Corporation or its Subsidiaries is terminated by the
Corporation for Cause, by you without Good Reason or as a result of your death
or permanent disability or other physical or mental incapacity.  

(b)Discretion to Accelerate.  The Committee retains the right to accelerate the
vesting of all or a portion of the Restricted Stock subject to this Award.

--------------------------------------------------------------------------------

5.Change In Control.  In the event of a Change in Control, the Restricted Stock
shall be subject to the provisions of Section 24 of the Plan.

6.Section 83(b).  If Participant properly elects (as required by Section 83(b)
of the Code) within 30 days after the Grant Date to include in Participant’s
gross income for federal income tax purposes in the year of issuance the fair
market value of the Restricted Stock, Participant shall pay to the Corporation
or make arrangements satisfactory to the Corporation to pay to the Corporation
upon such election, any foreign, federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If Participant shall fail to make
such payment, the Corporation shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock. Participant acknowledges that it is
Participant’s sole responsibility, and not the Corporation’s responsibility, to
file timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if Participant elects to make such
election, and Participant agrees to provide the Corporation with a copy of any
such election within ten (10) calendar days of making such election.

7.Rights As Stockholder.  Except for the potential forfeitability of the
Restricted Stock before the occurrence of a Vesting Date, Participant has all
rights of a stockholder (including voting and dividend rights) commencing on the
Grant Date, subject to Participant’s execution of this Agreement.  With respect
to any dividends that are paid with respect to the Restricted Stock between the
date of this Agreement and the end of any applicable restricted period, such
dividends (whether payable in cash or shares) shall be subject to the same
restrictions as the Restricted Stock, including any forfeiture provisions
described in Section 4 hereof.

8.Adjustments. In the event of any stock dividend, reclassification, subdivision
or combination, or similar transaction affecting this Award, the rights of the
Participant will be adjusted as provided in Section 5(d) of the Plan.

9.Non-Transferability of Award.  Without the express written consent of the
Committee, which may be withheld for any reason in its sole discretion, the
Restricted Stock may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the
Participant’s lifetime only by the Participant. The terms of the Plan and this
Agreement shall be binding upon the Participant’s executors, administrators,
heirs, successors and assigns.  Any attempt to transfer the Restricted Stock in
any manner, contrary to the terms and provisions of this Agreement and/or the
Plan shall be null and void and without legal force or effect.

10.Restricted Stock Certificate Legend. The Corporation will either issue a
stock certificate or certificates representing the Shares (the "Certificate")
and register the Certificate in the Participant's name, or make such other
arrangements with its stock transfer agent to issue uncertificated interests,
including in book-entry form (“Book Entry”).  If a Certificate is issued, it
will be deposited with the Corporation, together with a stock power endorsed in
blank by the Participant. A legend will be placed upon such Certificate as
provided below. Subject to the other terms and conditions of this Award, upon
the lapse of the restricted

--------------------------------------------------------------------------------

period applicable to such Shares or any portion of them (prior to cancelation
and forfeiture), the Corporation will cause the Certificate deposited with the
Corporation to be reissued and delivered to the Participant without such
legend.  If a Book Entry is made, the Corporation will issue “stop transfer”
instructions with respect to the Shares until the lapse of the restricted period
applicable to such Shares or any portion of them (prior to cancelation and
forfeiture).  Each Certificate representing shares of Restricted Stock granted
pursuant to this Agreement shall initially bear the following legend:

“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the GENTHERM INCORPORATED 2013
Equity Incentive Plan, and in a Restricted Stock Award Agreement.  A copy of the
Plan and such Restricted Stock Award Agreement may be obtained from the
Secretary of GENTHERM INCORPORATED.”

11.Withholding Obligations.  Except as addressed in furtherance of Section 6, at
the time this Award vests, in whole or in part, and at any time before or
thereafter as requested by the Corporation, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Corporation or an Affiliate, if any, which arise in connection with the vesting
of this Award. The Participant will not be entitled to receive and the
Corporation will have no obligation to issue a certificate for any shares of
Restricted Stock subject to this Award unless and until the tax withholding
obligations of the Corporation and/or any Affiliate are satisfied.

12.The Plan; Amendment.  This Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan.  In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control.  The Committee shall have the right,
in its sole discretion, to modify or amend this Agreement from time to time in
accordance with and as provided in the Plan. This Agreement may also be modified
or amended by a writing signed by both the Corporation and the Participant. The
Corporation shall give written notice to the Participant of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof.

13.Rights of Participants; Regulatory Requirements.  Without limiting the
generality of any other provision of this Agreement or the Plan, Sections 21 and
22 of the Plan pertaining to the Participants’ rights and certain regulatory
requirements (as such term is defined in the Plan) are hereby explicitly
incorporated into this Agreement.

14.Notices.  Notices hereunder shall be mailed or delivered to the Corporation
at its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Corporation or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

--------------------------------------------------------------------------------

15.Governing Law.  This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of Michigan, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

16.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Corporation (and its
Subsidiaries) of any personal data information related to this Award for
legitimate business purposes (including, without limitation, the administration
of the Plan).  This authorization and consent is freely given by the
Participant.

17.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Corporation and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 9
hereof) any part of this Agreement without the prior express written consent of
the Corporation.

18.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

19.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Corporation may terminate or amend the Plan at any time; (b) the award of the
Restricted Stock made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Corporation; (c)
no past grants or awards (including, without limitation, the Restricted Stock
awarded hereunder) give the Participant any right to any grants or awards in the
future whatsoever; and (d) any benefits granted under this Agreement are not
part of the Participant's ordinary salary, and shall not be considered as part
of such salary in the event of severance, redundancy or resignation.

22.Restrictive Covenants; Compensation Recovery.  By signing this Agreement,
Participant acknowledges and agrees that the Restricted Stock subject to this
Award or any Award previously granted to Participant by the Corporation or a
Subsidiary shall be subject to forfeiture as a result of the Participant's
violation of any agreement with the Corporation regarding non-competition,
non-solicitation, confidentiality, inventions and/or other restrictive covenants
(the “Restricted Covenant Agreements”).  For avoidance of doubt, compensation
recovery rights to Shares (including Shares acquired under previously granted
equity awards) shall extend to the proceeds realized by the Participant due to
the sale or other

--------------------------------------------------------------------------------

transfer of Shares.  The Participant’s prior execution of the Restricted
Covenant Agreements was a material inducement for the Corporation's grant of
this Award.

Signature Page Follows

--------------------------------------------------------------------------------

GENTHERM INCORPORATED

 

Dated:  October 3, 2017

By:

Name:  

Title:    

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AWARD
AGREEMENT, NOR IN THE CORPORATION’S 2013 EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON PARTICIPANT ANY RIGHT
WITH RESPECT TO CONTINUATION AS AN EMPLOYEE OF THE CORPORATION OR ANY PARENT OR
ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE PARTICIPANT’S
EMPLOYMENT WITH THE CORPORATION OR ANY PARENT OR ANY SUBSIDIARY OR AFFILIATE OF
THE CORPORATION AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.

BY ACCEPTING THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN.  PARTICIPANT ACCEPTS THE RESTRICTED STOCK SUBJECT TO ALL
OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  PARTICIPANT HAS REVIEWED THE
PLAN AND THIS AGREEMENT IN THEIR ENTIRETY.  PARTICIPANT AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

Dated:  ______________

By:

Name:  

 